                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


MELVIN ELLIOTT,

                     Plaintiff,                           Case. No. 2:19-cv-12049

v.                                                        Hon. Nancy G. Edmunds

KYM WORTHY, et al.,

                Defendants.
______________________________/

                    ORDER SUMMARILY DISMISSING COMPLAINT

       Melvin Elliot filed a pro se civil rights complaint pursuant to 42 U.S.C. § 1983 on

July 10, 2019. Plaintiff did not pay the required filing fee when he filed his complaint, nor

did he submit an application to proceed without prepayment of fees and costs or an

authorization to withdraw from the trust fund account. The Court issued an Order to

Correct Deficiency on July 19, 2019, requiring Plaintiff to either pay the filing fee or submit

a properly completed in forma pauperis application and authorization form. The order

provided that if Plaintiff did not submit the fee or the IFP application within 30 days, his

case could be dismissed.

       Plaintiff has failed to apply to proceed in forma pauperis in the manner required by

law and as explained in the July 19 Order of Deficiency. He has filed neither the required

application nor the trust fund account statement. Plaintiff’s application to proceed in forma

pauperis is accordingly deficient. 28 U.S.C. § 1915(a)(1). The Court dismisses the

complaint without prejudice for want of prosecution, because of Plaintiff’s failure to comply
with the deficiency order. See Erby v. Kula, 113 F. App’x 74, 75-6 (6th Cir. 2004); Davis

v. United States, 73 F. App’x 804, 805 (6th Cir. 2003).

      Accordingly, Plaintiff’s complaint is DISMISSED WITHOUT PREJUDICE for want

of prosecution.

      SO ORDERED.


                                         s/ Nancy G. Edmunds
                                         NANCY G. EDMUNDS
                                         UNITED STATES DISTRICT JUDGE

Dated: September 25, 2019




                                            2
